Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This application is a continuation of 16/556,334, now abandoned, which is a continuation of 15/987,286, now abandoned, which is a continuation of 15/378,670, now issued as US Patent No. 10,006,070, which is a continuation of 14/963,178, now issued as US Patent No. 9,550,823, which is a divisional of 13/779,952, now issued as US Patent No. 9,206,455, which is a divisional of 12/791,637, now issued as US Patent No. 8,409,838.
The amendment filed on August 5, 2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on August 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,409,838 and US Patent No. 9,206,455 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, the nonstatutory double patenting rejections over US Patent No. 8,409,838 and US Patent No. 9,206,455 have been withdrawn. 

Response to Amendments/Arguments
Applicant’s arguments, see page 5, filed August 5, 2022, with respect to claims 16 have been fully considered and are persuasive.  The objection of claim 16 has been withdrawn. 
Applicant’s arguments, see page 5, filed August 5, 2022, with respect to claims 29, 31, and 33 have been fully considered and are persuasive.  The rejection of claims 29, 31, and 33 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see pages 5-7, filed August 5, 2022, with respect to claims 16-26, 28, 30, and 32 over U.S. Patent No. 9,550,823 and claims 16-17, 20-26, 30, and 32 over U.S. Patent No. 10,006,070 have been fully considered and are persuasive.  The nonstatutory double patenting rejections have been withdrawn.  


Allowable Subject Matter
Claims 16-23, 26, 28, 30, and 32 are allowed.

Statement for Reasons for Allowance
The following is an Examiner’s statement for allowance.  Although the prior art discloses wild type FX protein comprising of the amino acid sequence of SEQ ID NO:1 (Becker. Q8K3X2.1. UniProtKB Database. 2002 - form PTO-1449), the prior art does not teach or suggest a method of making a glycoprotein with reduced fucosylation by culturing a mammalian cell that express a variant of the FX protein of SEQ ID NO:1, wherein said variant consists of (A) a first amino acid substitution L289S and a second amino acid substitution selected from N79S, N90K, P136L, and G211R, or (B) an amino acid substitution L289S, at a temperature of about 34°C and in the absence of an external fucose source. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652